                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 LASHONDA CORLEY,

        Plaintiff,                               Case No. 3:17-cv-01211

 v.                                              Chief Judge Waverly D. Crenshaw, Jr.
                                                 Magistrate Judge Alistair E. Newbern
 DENTAL BLISS, et al.,

        Defendants.


To:    The Honorable Waverly D. Crenshaw, Jr., Chief District Judge

                           REPORT AND RECOMMENDATION

       This action arises out of pro se Plaintiff Lashonda Corley’s employment as a dental

assistant with Defendants 1Mosaic, Inc. and Dental Bliss. (Doc. No. 24.) Corley, an African-

American woman over the age of forty, alleges that the defendants violated Title VII of the Civil

Rights Act of 1964 (Title VII), 42 U.S.C. § 2000e et seq., and the Age Discrimination in

Employment Act (ADEA), 29 U.S.C. § 621 et seq., by discriminating against her because of her

race and age and terminating her for complaining about that discrimination. (Doc. No. 24.) Before

the Court is the defendants’ motion for summary judgment (Doc. No. 49), to which Corley has

responded in opposition (Doc. Nos. 52, 53); the defendants have replied (Doc. No. 55). Upon

consideration of the parties’ briefs and the record evidence as a whole, and for the reasons that

follow, the Magistrate Judge will recommend that the Court grant the defendants’ motion.
I.          Background

            A.      Factual Background 1

            Corley was hired on June 29, 2015, to work as an expanded function dental assistant

     (EFDA) for 1Mosaic at the Dental Bliss location in Franklin, Tennessee. 2 (Doc. Nos. 51, 52, 54.)

     Her employment was at will. (Doc. Nos. 51, 51-1, 51-3, 52.) Corley testified that, when she was

     first hired, she “was allowed to see patients” but that, at some point, she “was no longer allowed

     to see them on a regular basis.” (Doc. No. 51-6, PageID# 431.) Instead, she “was asked to clean

     out storage areas, remove old equipment, [and] move equipment from one place to another.” (Id.

  at PageID# 431–32.) Dr. Susan Couzens is a dentist who worked with Corley at Dental Bliss

  Franklin. (Doc. No. 51-4.) Corley stated that she told Couzens in September 2015 that she wanted

 more training, that she “was not allowed to assist [with patients] when [Couzens] wasn’t there[,]”

 and that she “was tired of cleaning out spaces[.]” (Doc. No. 51-6, PageID# 445.) Corley testified

 that she also met with operations manager Amy Evans and told her, among other things, that she

  wanted more training and that she “wasn’t being allowed to use [her] certifications” as an EFDA.

  (Id. at PageID# 446.) According to Corley, she met with Dr. Couzens again on October 30, 2015,

  and talked about “how they were treating [her] when nobody was there” and told Couzens that she

  “really wanted more opportunities to assist” with patients. (Id. at PageID# 447.)

            Couzens testified that she “requested that ALL staff help with cleaning, decluttering, and

  improving [an adjacent, empty office] space when [they] did not have patients scheduled.” (Doc.



  1
            The facts in this section are drawn from the parties’ exhibits and are undisputed for
     purposes of summary judgment unless otherwise noted.
  2
        The defendants state that 1Mosaic is a dental services organization that recruits, hires, and
 manages staff at dental practices in Middle Tennessee and that Dental Bliss Franklin has contracted
 with 1Mosaic to provide these services. (Doc. No. 51-1.)



                                                     2
No. 51-4, PageID# 406, ¶ 9 (emphasis in original).) Evans testified that she met with Couzens

during a routine visit to the Franklin Dental Bliss Office in October 2015, and that Couzens

“voice[d] concerns about Ms. Corley.” (Doc. No. 51-5, PageID# 411, ¶ 6.) Specifically, Couzens

stated that “Corley seemed disengaged from the rest of the team and practice.” (Id.) On October

31, 2015, Couzens sent a “weekly update” email to Dental Bliss owner Dr. Michael Atchley and

1Mosaic CEO Chris Mahan stating, among other things, that she “had a long conversation with”

Corley the day before and that Corley was “NOT happy.” (Doc. No. 51-3, PageID# 402 (emphasis

in original).) Couzens said that she had been “coaching” Corley and she believed Corley “ha[d] a

lot of talent and potential,” but that Corley seemed tense and had “alluded to an undercurrent of

drama with” others. (Id.) Couzens predicted that that it would “only be a matter of time until”

Corley quit. (Id.) Evans testified that, around the same time, “Corley began having attendance

issues as well as trouble with grooming—including wrinkled scrubs, uncombed hair, and . . . not

bath[ing] on occasion.” (Doc. No. 51-5, PageID# 411, ¶ 6.)

       On Saturday, November 7, 2015, Corley was supposed to meet Couzens at the Dental Bliss

Franklin office to unlock the building and assist Couzens with a specially scheduled patient

procedure. (Doc. Nos. 51, 51-3, 51-4.) Couzens testified that “Corley did not show for the

scheduled appointment” and “did not answer [Couzens’s] calls or texts.” (Doc. No. 51-4,

PageID# 406, ¶ 7.) According to Couzens, she “had to call another employee, who was not a dental

assistant, to open the door” and she performed the patient procedure without an assistant. (Id.)

Couzens said she “did not hear from Ms. Corley until the following Thursday” and that Corley

“gave no explanation for her absence.” (Id.) Corley later told a human resources representative

that she “did call the office that [Saturday] morning and spoke to” an employee named Linda.

(Doc. No. 51-3, PageID# 368.) Corley “shared with her what happened and asked her, even though




                                               3
it was late, if she thought [Corley] should come [i]n to the office anyway[.]” (Id.) Linda told Corley

that “she was helping Dr. Couzens and she felt like they were almost finished and probably not

going to be there much longer.” 3 (Id.)

       On November 9, 2019, Couzens sent another weekly update email to Atchley and Mahan

and mentioned “continued (and perhaps increased) inadequate job performance from” Corley.

(Doc. No. 51-3, PageID# 401.) Couzens explained that Corley “did not show” up for the specially

scheduled Saturday appointment and that Couzens had to “call[ ] Linda, who thankfully came to

let [her] in.” (Id.) Couzens also mentioned that Corley “came to work with no makeup [on]

Wed[nesday] and Thurs[day], and . . . did not stay to help with the moving and organization of the

operatories.” (Id.) Couzens told Atchley and Mahan that she planned to “get with Amy [Evans]

about the particulars for documentation of [Corley’s] job performance.” (Id.) Couzens sent another

email about Corley to Atchley, Mahan, and Evans on November 15, 2015. (Id. at PageID# 400.)

“As I have shared with each of you,” she wrote, “we would have terminated [Corley’s] position

immediately after last Saturday.” (Id.) Couzens further characterized Corley’s failure to report for

the Saturday appointment as “disrespectful first and foremost to our valued patient and secondly

to [Corley’s] team[,] [e]specially to Linda and to” Couzens herself. (Id.) Couzens suggested “two

possible solutions: Strict probation in writing that [Corley] signs or termination.” (Id.) Couzens

and Evans both testified that they met with Corley in the fall of 2015 to discuss their concerns


3
         In her response to the defendants’ statement of undisputed material facts, Corley attempts
to dispute that she was scheduled to assist Couzens on Saturday, November 7, 2019. (Doc. No. 52,
PageID# 474 (“A reasonable person inquires how Plaintiff was ‘specially scheduled’ since . . .
Dr. Couzens said in her declaration . . . that she preferred[ ] having [Embry assist her with patient
care] . . . .); id. (“A reasonable person inquires why Dr. Couzens . . . did not ask or suggest one of
the other dental assistants (Laura or Joyce)[.]”).) Although Corley raises these speculative
questions, she admits elsewhere in the record that she called the office that day to explain why she
was not there and ask if she should come in late. (Doc. No. 51-3.) There is thus no genuine dispute
that Corley was scheduled to work on November 7, 2019.



                                                  4
about her job performance but said they did not provide her with a formal written review at that

time. (Doc. Nos. 51-4, 51-5.)

       Evans testified that, after a few months, she continued to receive reports about issues with

Corley’s employment. (Doc. No. 51-5.) For example, Corley did not report for work on March 9

and 16, 2016. 4 (Doc. No. 52.) Around the same time, Corley spent a day or two working with

Dr. Atchley at his office in Hermitage, Tennessee. (Doc. Nos. 51-2, 51-5.) Corley complained to

Atchley that she was not getting training, was not assisting with much patient care, and was being

asked to complete janitorial tasks like cleaning fish tanks. (Doc. Nos. 51-2, 52.) Atchley testified

that he reported Corley’s concerns to Couzens, who told Atchley “that all staff had been requested

to clean fish tanks, and that Dr. Couzens preferred one of the other assistants due to her superior

skills.” (Doc. No. 51-2, PageID# 330, ¶ 14.)

       On March 23, 2016, Evans presented Corley with a written corrective action review listing

purported violations of 1Mosaic policies dating back to October 2015. (Doc. Nos. 51-3, 52.)

Among other things, the purported violations included refusal to comply with instructions about

ordering supplies; failure to attend staff meetings; poor personal hygiene; failure to report for

work; failure to follow the chain of command; and inadequate performance of assigned duties.

(Doc. No. 51-3.) On March 31, 2016, Corley emailed a human resources representative to report

“a hostile work environment and discrimination tactics against [her] consequently resulting in a


4
        Corley has not claimed that she went to work on either March 9, 2016 or March 16, 2016.
Instead, in her response to the defendants’ statement of undisputed material facts, she faults the
defendants for “fail[ing] to expound on the facts of routine practice or norms when a doctor and
or patients are not scheduled and the staff are not present[.]” (Doc. No. 52, PageID# 478, 479.) To
the extent Corley suggests that the defendants did not expect her to appear at work if she was not
scheduled to assist a dentist or see patients, she has not identified any evidence to support that
assertion, and the 1Mosaic employee manual that defendants filed in support of summary judgment
contradicts that suggestion. (Doc. No. 51-3.) There is thus no genuine dispute of material fact that
Corley failed to appear at work on both days.



                                                 5
negative evaluation.” (Doc. No. 51-3, PageID# 388.) In early April 2016, 1Mosaic provided

Corley with two days of paid time off so that she could prepare a written report of any

discrimination. (Doc. No. 52.) On April 10, 2016, Corley submitted a typed response to the

corrective action review, offering reasons why each of the purported policy violations was

unwarranted. (Doc. No 51-3.) Mahan testified that 1Mosaic conducted “a thorough investigation”

and determined that the corrective action review “was well-founded.” (Doc. No. 51-1,

PageID# 325, ¶ 25.)

       Mahan further testified that, “[i]n late April and early May 2016, 1Mosaic received

numerous complaints from staff regarding Ms. Corley’s continued poor performance, refusal to

communicate, refusal to cooperate with staff, and refusal to fulfill job functions.” (Id. at

PageID# 325–26, ¶ 26.) Corley was terminated on May 18, 2018. (Doc. No. 52.)

       B.        Procedural History

       Corley filed her original complaint in this action on September 1, 2017, alleging

discrimination and retaliation under Title VII and the ADEA by Defendant Dental Bliss. (Doc.

No. 1.) This Court subsequently granted Corley leave to amend (Doc. No. 23), and Corley filed an

amended complaint that added Defendants 1Mosaic, Atchley, Couzens, and Mahan (Doc. No. 24).

The defendants filed a motion for judgment on the pleadings. (Doc. No. 38.) The Magistrate Judge

recommended that the Court grant in part and deny in part that motion by dismissing Corley’s

claims against Atchley, Couzens, and Mahan but allowing her claims against Dental Bliss and

1Mosaic to proceed. (Doc. No. 47.) The Court adopted the Magistrate Judge’s recommendation.

(Doc. No. 48.)

       Dental Bliss and 1Mosaic then filed a motion for summary judgment. (Doc. No. 49.) The

defendants argue that Corley’s discrimination and retaliation claims fail because she has not

produced any direct evidence of racial or age discrimination; has not shown that she was replaced


                                               6
   by or treated differently than someone of a different race or younger age; and has not shown that

   the defendants retaliated against her for protected conduct under Title VII or the ADEA. (Doc. No.

   50.) 1Mosaic further argues that it had legitimate reasons for terminating Corley, and Dental Bliss

   argues that it was never Corley’s employer and does not qualify as an employer as defined by Title

   VII and the ADEA. (Id.)

          Corley responded in opposition to the defendants’ motion for summary judgment, arguing

   that she was the only EFDA “constantly being asked to clean as if she were in a janitorial role”

   and that a “younger White female employee” named Jackie Embry was treated differently than she

   was. (Doc. No. 52, PageID# 464.) Corley further argues that, “around September 2015 and

  October 2015[,] [she] informed management about feeling discriminated against because she is an

   older Black female . . . .” (Id. at PageID# 465.) In response to the defendants’ assertions that they

   fired her for legitimate reasons, Corley generally argues that if the defendants’ purported reasons

   for terminating her were true they would have reprimanded or fired her much sooner. (Doc. No.

   52.) The defendants argue in reply that Corley’s limited evidence and general arguments are

   insufficient to defeat summary judgment. (Doc. No. 55.)

II.       Legal Standard

          In resolving a motion for summary judgment, the Court must undertake “the threshold

   inquiry of determining whether there is the need for a trial—whether, in other words, there are any

   genuine factual issues that properly can be resolved only by a finder of fact because they may

   reasonably be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

   250 (1986). Under Federal Rule of Civil Procedure 56, a court must grant summary judgment if

   the moving party “shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material if it “might affect

   the outcome of the suit under the governing law[,]” and a dispute about a material fact is genuine


                                                     7
   “if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

   Anderson, 477 U.S. at 248.

              The moving party bears the initial burden of demonstrating that no genuine issues of

   material fact exist. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party

   meets its burden, the non-moving party must “designate specific facts showing that there is a

   genuine issue for trial.” Id. at 324 (citation omitted); see also Blizzard v. Marion Tech. Coll., 698

   F.3d 275, 282 (6th Cir. 2012) (“Once a moving party has met its burden of production, ‘its

   opponent must do more than simply show that there is some metaphysical doubt as to the material

   facts.’” (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986))).

   The parties “must support” their assertions “that a fact cannot be or is genuinely disputed” by

    “citing to particular parts of materials in the record, including depositions, documents,

    electronically stored information, affidavits or declarations, stipulations (including those made for

    purposes of the motion only), admissions, interrogatory answers, or other materials” or,

    alternatively, by “showing that the materials cited do not establish the absence or presence of a

    genuine dispute, or that an adverse party cannot produce admissible evidence to support the fact.”

    Fed. R. Civ. P. 56(c)(1)(A)–(B). Courts must view the record evidence in the light most favorable

    to the non-moving party and draw all reasonable inferences in that party’s favor. Barrett v.

    Whirlpool Corp., 556 F.3d 502, 511 (6th Cir. 2009). However, the non-moving party must show

       more than “[t]he mere existence of a scintilla of evidence in support of” his or her position.

       Anderson, 477 U.S. at 252. In order to proceed to trial, “there must be evidence on which the jury

       could reasonably find” for the non-moving party. Id.

III.          Analysis

              The ADEA and Title VII prohibit employers from discharging or otherwise discriminating

    any individual with respect to the compensation, terms, conditions, or privileges of her


                                                       8
employment because of her age (under the ADEA), or race, color, religion, sex, or national origin

(under Title VII). 29 U.S.C. § 623(a)(1); 42 U.S.C. § 2000e-2(a)(1). Both statutes also prohibit

employers from discriminating against any individual in retaliation for opposing such

discrimination. 29 U.S.C. § 623(d); 42 U.S.C. § 2000e-3(a). Because the relevant provisions of

both statutes are substantially similar, courts generally analyze discrimination and retaliation

claims brought under Title VII and the ADEA under the same legal framework. Deleon v.

Kalamazoo Cty. Rd. Comm’n, 739 F.3d 914, 918 (6th Cir. 2014), cert. denied, 135 S. Ct. 783

(2015); see also Everson v. Mich. Dep’t of Corr., 391 F.3d 737, 748 n.15 (6th Cir. 2004)

(explaining that “[t]he provisions of the ADEA generally receive an identical interpretation to

corresponding provisions of Title VII” (quoting Lilley v. BTM Corp., 958 F.2d 746, 750 n.2 (6th

Cir. 1992))).

       At the summary judgment stage, a plaintiff must present either direct or circumstantial

evidence of discrimination or retaliation to prevail on claims under Title VII and the ADEA. See

Rogers v. Henry Ford Health Sys., 897 F.3d 763, 771 (6th Cir. 2018); Geiger v. Tower Auto., 579

F.3d 614, 620 (6th Cir. 2009). “Direct evidence is that evidence which, if believed, requires no

inferences to conclude that unlawful [discrimination or] retaliation was a motivating factor in the

employer’s action.” Imwalle v. Reliance Med. Prods., Inc., 515 F.3d 531, 543–44 (6th Cir. 2008).

Because Corley has not presented any such direct evidence, the Court must evaluate her Title VII

and ADEA claims under the burden-shifting framework articulated by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Rogers, 897 F.3d at 771; Imwalle,

515 F.3d at 544. Under the McDonnell Douglas framework, a plaintiff relying on circumstantial

evidence must first make out a prima facie case of discrimination or retaliation. Rogers, 897 F.3d

at 772. If she does so, “the burden shifts to the employer to proffer a legitimate, nondiscriminatory




                                                 9
[or nonretaliatory] reason for its decision.” Id. (alteration in original) (quoting Upshaw v. Ford

Motor Co., 576 F.3d 576, 584 (6th Cir. 2009)). If the employer meets its burden, “the plaintiff

must then prove by a preponderance of the evidence that the reasons offered by the employer were

pretextual.” Id. (quoting Upshaw, 576 F.3d at 584).

       A.      Employer Status

       As a threshold matter, Dental Bliss argues that it does not qualify as an employer under

Title VII or the ADEA. 5 (Doc. No. 50.) Title VII only imposes liability on employers with fifteen

or more employees, see Bryson v. Middlefield Volunteer Fire Dep’t, Inc., 656 F.3d 348, 351 (6th

Cir. 2011) (quoting 42 U.S.C. § 2000e(b)), while the ADEA only imposes liability on employers

with twenty or more employees, see York v. Tenn. Crushed Stone Ass’n, 684 F.2d 360, 362 (6th

Cir. 1982) (quoting 29 U.S.C. § 630(b)). Dental Bliss points to Atchley’s affidavit to support its

argument that it employs fewer than fifteen individuals and therefore cannot be held liable under

either statute. (Doc. No 51.) But Atchley’s affidavit does not specify how many people Dental

Bliss employs—Atchley states only that “Dental Bliss employs dentists to work at its facility” and

“also contracts with 1 Mosaic to provide additional staff to work at the Dental Bliss practice.”

(Doc. No. 51-2, PageID# 329, ¶ 4.) Dental Bliss therefore has not carried its initial burden to show

that there is no genuine dispute of fact regarding whether it qualifies as an employer under Title VII

and the ADEA. See Celotex Corp., 477 U.S. at 323.

       B.      Race and Age Discrimination

       To establish a prima facie case of discrimination based on race or age, Corley must show

that: (1) she was a member of a protected class or was at least 40 years old; (2) she suffered an

adverse employment action or actions; (3) she was qualified for her position; and (4) she was


5
       1Mosaic concedes that it is considered an employer under both statutes. (Doc. No. 50.)



                                                 10
treated less favorably than someone outside the protected class, or someone younger, who was

similarly situated. See Younis v. Pinnacle Airlines, Inc., 610 F.3d 359, 363 (6th Cir. 2010); Knox

v. Neaton Auto Prods. Mfg., Inc., 375 F.3d 451, 456–57 (6th Cir. 2004). The defendants argue that

Corley cannot satisfy the fourth requirement. (Doc. No. 50.)

       Corley’s amended complaint, broadly construed, alleges that she was denied training

regarding workplace standards set by the Occupational Safety and Health Administration (OSHA)

and assigned to mostly janitorial tasks while Embry, who is white and younger than 40, received

OSHA training and was more often asked to assist with patient care. (Doc. No. 24.) In support of

their motion for summary judgment, the defendants have presented sworn affidavits from Mahan

and Evans attesting that Corley was provided with the “same training opportunities” as every other

dental assistant working at Dental Bliss, including Embry. (Doc. No. 51-1, PageID# 323, ¶ 9; Doc.

No. 51-5, PageID# 413, ¶ 17.) Specifically, Mahan testified that “1Mosaic records indicate Ms.

Embry did not receive OSHA training during Ms. Corley’s employment” and that “[a]t no time

did Ms. Embry receive any different training than Ms. Corley.” (Doc. No. 51-1, PageID# 326,

¶ 30.) Corley testified in her deposition that “no training really started until after” the defendants

hired Embry and that she and Embry “both received” training regarding certain dental procedures

that Corley “had been asking for . . . .” (Doc. No. 51-6, PageID# 460.) Corley has not offered any

other evidence to dispute Mahan’s testimony that Embry did not receive more or different training

than Corley. She therefore has not shown a prima facie case of race or age discrimination based

on denial of training opportunities.

       The defendants have also presented sworn evidence from Couzens that, after another dental

practice moved out of shared office space in the Dental Bliss Franklin location, she “requested that

ALL staff help with cleaning, decluttering, and improving the space when [they] did not have




                                                 11
patients scheduled” and that “[t]his included removing unsightly fish tanks.” (Doc. No. 51-4,

PageID# 406, ¶ 9 (emphasis in original).) Couzens further attested that she “specifically requested

that these tasks be performed by employees when [she] was not in the office and [they] were not

examining patients.” (Id. at PageID# 407, ¶ 9.) Corley states that she believes she was the only

dental assistant required to remove the fish tanks (Doc. No. 52) and points to a text message she

sent to Couzens telling her that the “[f]ish tanks have been removed!” (Doc. No. 24, PageID# 138.)

Corley has not, however, offered any evidence to dispute Couzens’s testimony that all staff were

asked to assist with similar cleaning tasks. Corley therefore has not shown a prima facie case of

race or age discrimination based on disparities in work assignments.

       Even if Corley had shown that she was asked to clean more frequently than Embry,

Couzens has proffered a nondiscriminatory reason for this difference, explaining that Embry “was

a highly skilled, meticulously focused, and organized dental assistant” and that Couzens therefore

“preferred” to have Embry “assisting [her] chairside with patients.” (Doc. No. 51-4, PageID# 407,

¶ 10.) Evans also testified that “Embry demonstrated outstanding skills and job performance.”

(Doc. No. 51-5, PageID# 413, ¶ 15.) Corley has not introduced any evidence to suggest that

Couzens’s stated preference for Embry based on her job performance was pretextual.

Consequently, no reasonable jury could find in Corley’s favor on her race and age discrimination

claims based on disparities in work assignments as compared to Embry.

       C.      Retaliation

       To establish a prima facie case of retaliation, Corley must demonstrate that: (1) she engaged

in protected activity under Title VII and the ADEA; (2) the defendants knew about her exercise of

protected rights; (3) the defendants subsequently took an adverse employment action against her;

and (4) there was a causal connection between the adverse employment action and the protected

activity. See Taylor v. Geithner, 703 F.3d 328, 336 (6th Cir. 2013); Barrett, 556 F.3d at 516. The


                                                12
      defendants argue that Corley did not engage in protected activity under either statute and that, even

      if she had, she cannot show the required causal connection between any such activity and her

      termination. (Doc. No. 50.)

             The Supreme Court has held that retaliation claims under Title VII and the ADEA “must

      be proved according to traditional principles of but-for causation,” which means that a plaintiff

      must prove “that the unlawful retaliation would not have occurred in the absence of the alleged

      wrongful action or actions of the employer.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338,

      360 (2013). Here, Corley would have to prove that she would not have been fired if she had not

      complained about feeling discriminated against because of her race and age. Based on the record

      evidence, Corley has not and cannot establish the required causal connection. The defendants have

      identified several legitimate and nondiscriminatory reasons for terminating Corley and have

      supported those reasons with specific record evidence. Corley has not offered evidence that

      contradicts the defendants’ proof. For example, there is no genuine dispute that Corley did not

      report for work as scheduled on November 7, 2015, March 9, 2016, and March 16, 2016. (Doc.

      No. 52.) Corley’s unscheduled absences provide an independent reason for terminating her

      employment (Doc. No. 51-3, PageID# 339 (explaining that 1Mosaic employees “are employed at

      the will of the Company and are subject to termination at any time, for any reason, with or without

      cause or notice”)), and Corley offers no evidence to support a finding that her complaints of

      discrimination were the actual reason. The defendants are therefore entitled to summary judgment

      on Corley’s retaliation claims.

IV.          Recommendation

             The record in this case demonstrates that Corley’s employment with 1Mosaic and Dental

   Bliss was difficult. However, for purposes of summary judgment, the record does not support

   Corley’s claims that she suffered illegal discrimination because of her race and age. For the reasons


                                                       13
above, the Magistrate Judge RECOMMENDS that the defendants’ motion for summary judgment

(Doc. No. 49) be GRANTED.

        Any party has fourteen days after being served with this report and recommendation to file

specific written objections. Failure to file specific objections within fourteen days of receipt of this

report and recommendation can constitute a waiver of appeal of the matters decided. Thomas v.

Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). A party

who opposes any objections that are filed may file a response within fourteen days after being

served with the objections. Fed. R. Civ. P. 72(b)(2).

        Entered this 25th day of September, 2019.



                                                        ____________________________________
                                                        ALISTAIR E. NEWBERN
                                                        United States Magistrate Judge




                                                  14
